DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Response to Amendment
The amendment dated 6/11/2021 has been considered and entered into the record.  New claims 16 and 17 have been added.  Claims 1–6 and 8–17 remain pending, while claims 8–15 are withdrawn from consideration.  Claims 1–6, 16, and 17 are examined below.  Claim 1, from which all other examined claims depend now requires UV-cured, silica–coated fibers.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/2021, with respect to the rejection(s) of claim(s) 1–6 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim does not end with a period “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori (JP 2002-154853 A) in view of Kissounko (US 2010/0215948 A1) and Kanzaki (US 4,861,621).
Nishibori teaches a concrete reinforcing material comprising a resin-impregnated glass fiber bundle, wherein the fibers of the bundle have a length of 10-–80 mm.  Nishibori abstract, description.  The glass fibers may be alkali-resistant.  Id. description.
Nishibori fails to teach the resin is a monomeric/oligomeric coating, how the coating is cured, or distribution of silica particles on the surface of the glass fibers.  
Kissounko teaches the use of a sizing composition comprising silica particles covering the surface of glass fibers for use in fiber-reinforced composites.  Kissounko abstract, ¶ 56.  The sizing composition may comprise epoxy-acrylate.  See id. ¶ 58.
It would have been obvious to one of ordinary skill in the art to have used the sizing composition of Kissounko to impregnate and coat the fiber bundle of Nishibori as the sizing composition increases the surface roughness of the fibers, thereby increasing mechanical interlocking between the roughened fibers and surrounding matrix (e.g., cement) through the addition of silicon particles on the surface of the glass fibers.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
With regard to silica particle size, Kissounko teaches the use of silica “nanoparticles” generally.  See Kissounko passim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used silica particles having diameters ranging from about 5 microns to about 150 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Kanzaki teaches the use of UV radiation for manufacturing fiber-reinforced composites, which prevents the sticking of the composite to an internal wall of a die.  Kanzaki abstract.  The composite may comprise epoxy acrylate resin reinforced with glass fibers.  Id. at 2:18–32.
It would have been obvious to the ordinarily skilled artisan to have used UV light to cure Nishibori resin-impregnated glass fiber bundle to prevent sticking to the composite die.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibori, Kissounko, and Kanzaki as applied to claim 1 above, and further in view of Faynot (US 2017/0305783 A1).
Faynot teaches a fibrous mat comprising glass fibers, wherein the glass fibers preferably have a surface roughness of less than 60 microns.  Faynot abstract, ¶¶ 47, 66.  The surface roughness of the glass fibers allows for improved adhesion between the fibers and cement.  Id. ¶¶ 17, 234–237. 
It would have been obvious to the ordinarily skilled artisan to have modified the surface of Nishibori’s glass fibers with the surface roughness of Faynot to improve adhesion between the fibers and cement.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786